Citation Nr: 0627114	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  99-13 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.	Entitlement to service connection for a left foot 
disability

2.	Entitlement to service connection for hypertension, to 
include as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by: Disabled American Veterans


ATTORNEY FOR THE BOARD

Barbara C. Morton, Associate Counsel 




INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from June 1959 to June 
1962, from July 1962 to July 1965, and from November 1972 to 
November 1975.

This matter is before the Board of Veterans' Appeals (Board) 
from a December 1998 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, 
which denied service connection for a left foot disorder 
(characterized as pain in the left foot) and hypertension.  
The veteran received notice of this decision in December 1998 
and timely filed a Notice of Disagreement thereafter in 
February 1999.  The RO issued a Statement of the Case (SOC) 
in May 1999 and the veteran subsequently filed a timely 
substantive appeal in June 1999.  In August 1999 the RO 
provided a Supplemental Statement of the Case (SSOC).  

The veteran did not request a hearing on this matter, and on 
appeal in April 2001, the Board remanded these issues for 
further development.  In September 2002 and January 2004 the 
RO issued additional SSOCs, which continued the denial of 
service connection for the veteran's claimed left foot 
disorder and hypertension.  After returning the case to the 
Board, it was again remanded for further development in June 
2004, to include requesting a VA orthopedic examination with 
respect to the veteran's left foot disability claim, and 
obtaining a VA opinion as to whether the veteran's 
hypertension was secondary to his service-connected 
disabilities.  The RO subsequently issued an SSOC in November 
2005, continuing the denial of these claims. 

With respect to the veteran's hypertension claim, the claim 
must again be REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.




FINDINGS OF FACT

1.	VA has made all reasonable efforts to assist the veteran 
in the development of his claim for service connection for 
a left foot disability and has notified him of the 
information and evidence necessary to substantiate the 
claim addressed in this decision.

2.	The veteran sustained a left foot injury in 1963 while on 
active duty; however, the preponderance of the medical 
evidence dated since service is against a nexus between a 
post-service diagnosis of a left foot disability and any 
incident of service and the most recent VA examination 
specifically ruled out a current diagnosis of a left foot 
disability. 


CONCLUSION OF LAW

Service connection for a claimed left foot disability is not 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2005).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  The Board comments that the VCAA, enacted in November 
2000, has retroactive effect to claim, such as this one, that 
was pending before VA or the Board prior to that date.  
Pelegrini v. Principi, 18 Vet. App. 112, 118 (2004) ("This 
Court consistently has applied the VCAA to cases pending 
before VA at the time of the VCAA's enactment"); see 66 Fed. 
Reg. 45620, 45629 (Aug. 29, 2001) (construing most VCAA 
provisions to apply "to any claim for benefits received by 
VA on or after November 9, 2000, as well as to any claim 
filed before that date but not decided by VA as of that 
date"); see also Bernklau v. Principi, 291 F.3d 795, 806 & 
n.9 (Fed. Cir. 2002) (recognizing provisions of 66 Fed. Reg. 
45,629 (Aug. 20, 2001) as permitting retroactive application 
of VCAA to claims pending before the Board at the time of 
VCAA's November 2000 enactment).  Accordingly, although the 
RO rendered the decision from which the veteran appeals in 
December 1998, provisions of the VCAA still apply.  In the 
instant case, the Board finds that VA fulfilled its duties to 
the veteran under the VCAA.

a. Duty to Notify
VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the October 
2003 and July 2004 letters sent to the veteran by the RO 
adequately apprised him of the information and evidence 
needed to substantiate the claim.  The RO thus complied with 
VCAA's notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (outlining VCAA notice requirements).  

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id.  

The October 2003 letter from the RO satisfies these mandates.  
It informed the veteran about the type of evidence needed to 
support his claim, namely, proof of: (a) an injury in 
military service or disease that began in or was made worse 
during military service, or an event in service causing 
injury or disease; (b) a current physical or mental 
disability; and (c) a relationship between the current 
disability and an injury, disease or event in service.  This 
correspondence clearly disclosed VA's duty to obtain certain 
evidence for the veteran, such as VA medical records, Social 
Security Administration disability records, and other records 
in the possession of the Federal Government, as well as its 
obligation to help obtain any other information or evidence 
not in the Federal Government's custody, provided the veteran 
gave consent and supplied enough information to enable their 
attainment.  It made clear that although VA could assist the 
veteran in obtaining these records, he carried the ultimate 
burden of ensuring that VA received all such records.  This 
letter additionally apprised the veteran that VA would 
schedule a medical examination or obtain a medical opinion 
for him if the RO determined such to be necessary to make a 
decision on the claim.  A July 2004 RO letter reiterated 
these points and further conveyed that the veteran should 
submit relevant evidence in his possession.  The Board finds 
that the veteran was effectively informed to submit all 
relevant evidence in his possession, and that he received 
notice of the evidence needed to substantiate his claim, the 
avenues by which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Beverly, 19 Vet. App. at 403; 
see also Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

With respect to the Dingess requirements, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate the claim, but he was not provided 
with notice of the type of evidence necessary to establish a 
rating or effective date for the rating.  Despite the 
inadequate notice provided to the veteran on these latter two 
elements, the Board finds no prejudice to him in proceeding 
with the issuance of this decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  This is because the 
Board's determination that a preponderance of the evidence 
weighs against his claim renders moot any question about a 
disability rating and effective date.  Moreover, the RO 
supplied proper notice on these Dingess elements in a May 
2006 correspondence.         

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did not provide such notice to the veteran prior to the 
December 1998 RO decision that is the subject of this appeal 
in its October 2003 or July 2004 letters.  The Board 
determines, however, that no prejudice to the veteran 
resulted, as the veteran has received a full and fair 
opportunity to participate in processing his claim.  Mayfield 
v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006) (holding that "there 
could be no prejudice if the purpose behind the notice has 
been satisfied . . . that is, affording a claimant a 
meaningful opportunity to participate effectively in the 
processing of [the] claim").         

b. Duty to Assist
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  

VA informed the veteran of its duty to assist in obtaining 
records and supportive evidence, and the veteran received VA 
examinations in July 2002 and July 2004, which were thorough 
in nature and adequate for the purposes of deciding this 
claim.  The latter examination specifically ruled out a 
current diagnosis of a left foot disability.  The Board finds 
that the medical evidence of record is sufficient to resolve 
this appeal, and the VA has no further duty to provide an 
examination or opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification was required.  
The veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94.


II. Law and Regulations
a. Service Connection
The Court has held that "[f]or service connection to be 
awarded, there must be (1) medical evidence of a current 
disability; (2) medical evidence, or in certain 
circumstances, lay evidence of an in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury."  Coburn v. Nicholson, 19 
Vet. App. 427, 431 (2006); accord Disabled Am. Veterans v. 
Sec'y of Veterans Affairs, 419 F.3d 1317, 1318 (Fed. Cir. 
2005); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 
2004).  If the veteran fails to demonstrate any one element, 
denial of service connection will result.  Disabled Am. 
Veterans, supra; Coburn, supra.

With respect to the "current disability" prong, the Court 
has recognized that, "[i]n the absence of proof of a present 
disability there can be no valid claim" of service 
connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Caluza v. Brown, 7 Vet. App. 498, 505 (1995) 
(recognizing that "[a] service-connection claim must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability"); see also Chelte v. 
Brown, 10 Vet. App. 268, 271, 272 (1997) (holding that the 
veteran's claim was not well grounded when the evidence 
"establishe[d] only that the veteran had a [disability] in 
the past, not that he has a current disability").

Turning to the second, "incurrence in or aggravation by 
service" prong, the Court has expressed that "[s]ervice 
connection for VA disability compensation . . . will be 
awarded to a veteran who served on active duty during a 
period of war . . . for any disease or injury that was 
incurred in or aggravated by" such service.  Caluza, 7 Vet. 
App. at 505.  VA may grant service connection, despite a 
diagnosis after discharge, when all the evidence, including 
that pertinent to service, establishes that the veteran 
incurred the disease during service.  See 38 C.F.R. § 
3.303(d); accord Caluza, supra ("When a disease is first 
diagnosed after service, service connection may nevertheless 
be established by evidence demonstrating that the disease was 
in fact 'incurred' during the veteran's service, or by 
evidence that a presumption period applied").  

With respect to the third, "nexus" prong, the veteran must 
demonstrate through medical evidence that "a causal 
relationship" exists between the present disability and an 
in-service event.  Shedden, 381 F.3d at 1167.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence must demonstrate that 
the claim is plausible.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Mere lay assertions of medical status do 
not constitute competent medical evidence.  Moray v. Brown, 5 
Vet. App. 211, 214 (1993) ("lay persons are not competent to 
offer medical opinions").  Alternatively, a veteran can 
establish a nexus between service and the current disability 
by offering medical or lay evidence of continuity of 
symptomatology and medical evidence of a nexus between the 
present disability and the symptomatology.  See Voerth v. 
West, 13 Vet. App. 117, 120 (1999); Savage v. Gober, 10 Vet. 
App. 488, 495 (1997).

b. Standard of Proof
38 U.S.C.A. § 5107 (West 2002) sets forth the standard of 
proof applied in decisions on claims for veterans' benefits.  
A veteran will receive the benefit of the doubt when an 
approximate balance of positive and negative evidence exists.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).  


III. Analysis
The Board finds that the preponderance of the evidence weighs 
against the veteran's claim for service connection for a left 
foot disability, as the overwhelming preponderance of the 
evidence is against a nexus between a current left foot 
disability and any remote incident of service, to include 
trauma. 


a. Factual Background

Service Medical Records (SMRs)
In his April 1962 Report of Medical History for Separation, 
the veteran stated that he was in very good health and made 
no indication of any left foot disability.  The accompanying 
Report of Medical Examination for Separation disclosed a 
normal clinical evaluation, to include a normal assessment of 
the veteran's feet and lower extremities.    

In an August 1963 Chronological Record of Medical Care, the 
examiner conveyed the veteran's report that a 50-gallon drum, 
approximately 1/2 full, dropped on his left foot.  Although 
swelling was noted, an X-ray revealed no fracture or 
dislocation of this foot.

A July 1965 Report of Medical Examination for Separation 
reveals a normal clinical evaluation, to include that of the 
feet and lower extremities, as does a November 1972 Report of 
Medical Examination for Reenlistment.  In his November 1972 
Report of Medical History, the veteran, again, conveyed that 
he had good health and made no indication of any left foot 
abnormalities.    

Another Report of Medical Examination for Separation, dated 
July 1975, also contains a normal clinical evaluation of the 
feet and lower extremities, and an indication by the veteran 
that he had good health.    


Other Medical Reports
A general VA medical examination conducted in September 1998 
discloses the veteran's account that his left foot had sudden 
pain in 1981.  Although he submitted to no evaluation at that 
time, he reported that the dorsal arch of the left side of 
the foot causes him pain (at a 6 out of 10 scale) bimonthly, 
which lasts for 2 days. The veteran stated that this had 
continued to the present day.  The examiner concluded that 
the veteran had chronic degeneration of the left foot.  He 
provided no discussion as to a causal link between this 
disability and the veteran's active service.  

An October 1998 Progress Note reflects the veteran's report 
of left foot pain as well as his historical account of the 
1963 in-service injury.  The veteran reported having sharp 
pain in the left foot every 3 weeks.  The examiner conveyed 
his impression that the veteran experienced left ankle pain, 
lasting approximately 2 hours every 3 weeks, but stated that 
there was "nothing to do" about this malady.  He did not 
offer an opinion as to any service-left foot pain link.    

In September 1999 the veteran complained of chronic left foot 
pain and a December 1999 medical note indicates that the 
veteran reported taking medication for this pain.  A February 
2000 private medical examination report reflects the 
veteran's complaint of left foot pain and the examiner 
diagnosed him with left ankle pain.  The veteran stated that 
he had left foot pain since 1978, as reflected in March 2001 
and June 2001 notations.  None of these reports bear 
indication of a service-foot pain link.  

July 2002 VA Examination
The July 2002 VA examiner reviewed the veteran's claims 
folder and SMRs at the time of the examination, and stated 
that he was unable to locate any service records reflecting 
an injury to the left foot during the veteran's first 
enlistment.  He recorded the veteran's account of 
experiencing chronic pain in the left foot since the early 
1980s and that he had a drum fall on his foot during service.  
The examiner also discussed the veteran's reported symptoms 
of pain in the dorsum of the midfoot and that the pain 
limited his weight bearing activities such as walking.

Upon physical examination, the examiner noted that there was 
no obvious deformity of the left foot, no tenderness to 
palpitation, no swelling, and no discoloration or increased 
warmth.  The veteran displayed 10 degrees of dorsiflexion, 35 
degrees of plantarflexion, 30 degrees of inversion and 10 
degrees of eversion, which were symmetrical to the right 
foot.  The veteran exhibited no evidence of focal weakness, 
and an X-ray revealed normal results.  

Based on this examination and the veteran's reported history, 
the examiner diagnosed the veteran with chronic tenosynovitis 
of the left foot.  He also expressed his opinion that the 
early 1980s onset of the veteran's chronic left foot pain 
suggested that the foot disability was not service connected.        

July 2004 VA Examination
The July 2004 VA examiner likewise reviewed the veteran's 
claims file prior to his examination, and confirmed that an 
August 1963 SMR had reflected an injury to the veteran's left 
foot as a result of a heavy drum falling on it.  The veteran 
reiterated this historical account and further added that 
this injury required him to use an Ace bandage and crutches 
for a period of 3 weeks, after which time he reported 
continuing soreness, although it did not preclude him from 
performing his duties as a heavy equipment operator.  The 
veteran also claimed that over the years, his left foot has 
become uncomfortable such that in the previous 2 years, he 
had constant pain in the left instep as well as difficulty 
bearing weight and walking.  The veteran's medical profile 
disclosed that he had been prescribed menthol cream for the 
left foot discomfort, which he asserted gave him 70 percent 
benefit.  

Upon physical examination, the examiner reported finding no 
abnormalities in the dorsiflexion or plantar extension of the 
left foot.  He also determined that pronation and supination 
of the foot were normal, although the veteran claimed from 
time-to-time during the exam that motion there caused pain.  
The examiner stated, however, that when the veteran 
dorsiflexed his great toe against resistance, which tensed 
the flexor tendon of the great toe, he found no tenderness 
along the tendon.  He further indicated that the neurologic 
evaluation showed normal sensitivity to vibratory sense and 
pinprick in those areas.  A comparison of left and right foot 
movement reflected essentially symmetrical results, and the 
examiner noted that he carefully watched the veteran a 
distance of at least 20 yards.  Although the examiner 
observed the veteran using a cane in the right with a limp in 
the right knee, he commented that the veteran's step-off on 
the left foot was entirely normal as was his impact of the 
heel as he came down against the pavement, which he performed 
without a limp.  He also commented that he sent the veteran 
for X-rays of the left ankle and foot and that X-rays from 2 
years prior were normal.

Based on the physical examination, review of the claims file 
and the veteran's reported history, the examiner stated that 
he did not find any abnormality in the left foot and no 
evidence of tendonitis.  Although he recognized that the 
veteran certainly could experience pain in this foot in the 
absence of a diagnosis, the examiner asserted that he could 
not explain why the veteran had the alleged pain and again 
reiterated his observation of the veteran's normal gait.        

b. Discussion 
The Board observes that the veteran sustained a left foot 
injury during service, as revealed by his August 1963 
Chronological Record of Medical Care.  However, the Board 
finds that it is questionable whether the veteran currently 
has a left foot disability.  The most current, July 2004 VA 
examination report indicates that the veteran's left foot had 
no abnormalities, and that the veteran exhibited symmetrical 
movement of the left and right feet.  While the Board 
recognizes that the earlier, July 2002, VA examiner diagnosed 
the veteran with tenosynovitis of the left foot, the more 
recent 2004 VA examiner determined that there was no evidence 
of such a disorder.  That evaluation was specifically for the 
purpose of determining whether the veteran had a left foot 
disorder linked to service.  The examination was quite 
thorough in nature and it specifically ruled out a current 
diagnosis of a left foot disability.  It is pertinent to note 
that a symptom alone, such as pain, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282 (1999), appeal dismissed in part, and vacated 
and remanded in part sub nom.  Sanchez-Benitez v. Principi, 
259 F.3d 1356 (Fed. Cir. 2001).  As to the probative value of 
the July 2004 examination versus the earlier evaluations, the 
Board may give more probative weight to a more recent medical 
examination report, and it does so in the instant case.  See 
Prejean v. West, 13 Vet. App. 444, 448-49 (2000); Guerrieri 
v. Brown, 4 Vet. App. 467, 470-71 (1993).  Thus, in the 
absence of a current medical diagnosis of a left foot 
disability, a claim of service connection cannot succeed.  
Coburn, 19 Vet. App. at 431; accord Disabled Am. Veterans, 
419 F.3d at 1318.  See also Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998) (service connection may not be granted 
unless a current disability exists).

Even were the Board to assume the existence of a current left 
foot disability, the evidence of record still weighs against 
the veteran's service connection claim.  The veteran's July 
1975 Report of Medical Examination for Separation contained a 
normal clinical assessment of the feet and lower extremities, 
and none of the other post-service medical examiners have 
determined that a nexus exists between the veteran's left 
foot pain and his active service.  Specifically, the 
September 1998 VA medical examiner, while diagnosing the 
veteran with chronic degeneration of the left foot, did not 
indicate that this abnormality was related to the veteran's 
service.  Subsequent medical reports, dated October 1998 
through June 2001, similarly failed to offer a link between 
the veteran's service and his reported left foot pain.  
Additionally, the July 2004 VA examiner, who had the benefit 
of reviewing the veteran's entire claims folder, to include 
his August 1963 Chronological Record of Medical Care, 
determined that he could not explain why the veteran 
experienced pain in his left foot.  This evidence of record 
preponderates against the veteran's claim.  

Further weighing against the veteran's claim is the lapse in 
time between the 1963 in-service injury, which allegedly 
caused the veteran's claimed left foot disability, and the 
veteran's earliest report of pain symptoms in 1978.  The 
Board may, and will, consider in its assessment of a service 
connection claim the passage of a lengthy period of time 
wherein the veteran has not complained of the malady at 
issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), 
aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 
(Feb. Cir. 2002) (en banc).  In the instant case, the veteran 
claimed that his left foot pain commenced, at the earliest, 
in 1978, some 15 years after the in-service incident.  This 
significant lapse in time preponderates against his claim.  
Maxson, supra.  


IV. Conclusion
For the reasons stated above, the Board finds that service 
connection is not warranted.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine does not apply to the instant case.  Ortiz v. 
Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding 
that "the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert, 1 Vet. App. at 56.  


ORDER

Service connection for a left foot disability is denied.


REMAND

The Board finds that the RO failed to comply with all the 
directives contained in the June 2004 Remand, and therefore, 
the Board REMANDS this case for full compliance with the 
instructions below.  See Stegall v. West, 11 Vet. App. 268, 
271 (1998) (noting Board's duty to "insure [the RO's] 
compliance" with the terms of its remand orders); see also 
38 C.F.R. § 19.9 (2005).  A summation of the relevant 
evidence is set forth below.  

June 2004 Remand
In the June 2004 Remand, the Board noted that the record at 
that time did not reflect that the veteran had received a VA 
examination and medical opinion with respect to the 
relationship between his hypertension and service or a 
service-connected disability.  The Board also observed that 
the veteran recently had established service-connected for 
chronic fungal infection and prostatitis, and also claimed 
service connection for a left foot disability, which the 
Board has resolved in the instant appeal.  The Board stated 
that "[a]s the veteran has not specified which service-
connected disabilities, or potential service-connected 
disabilities, he is contending caused or aggravated his 
hypertension, the RO should clarify the veteran's secondary 
service connection claims, and should request the veteran to 
specify which disabilities he claims caused or aggravated his 
hypertension."   (Emphasis added).  The Board then directed 
the RO, after having obtained clarification of this issue, to 
afford the veteran an appropriate VA examination for his 
hypertension.  Specifically, it instructed the RO to 
"request the VA examiner to offer an opinion as to whether 
it is at least as likely as not (a 50 percent or greater 
likelihood) that the veteran's currently diagnosed 
hypertension (a) began during or is linked to any incident of 
service, or (b) was caused or aggravated by a (specifically 
identified) service-connected disability or disabilities."  
Thereafter, the RO was to adjudicate this issue, "including 
as secondary to any specified service connected disability or 
disabilities."  Other instructions contained in the Remand 
Order are not relevant to the instant issue.    

June 2004 Post-Remand VA Correspondence
In its June 2004 correspondence, the RO informed the veteran 
of the Board's recent Remand and that the AMC would be 
developing further evidence for his appeal, specifically his 
direct and secondary service connection claim for 
hypertension.  The letter purported to offer guidance as to 
what the RO would do and what the veteran could do to assist 
his appeal.  It conveyed that the RO had asked the VA medical 
facility where a prior July 2002 VA examination had occurred 
to review the evidence of record and provide an addendum to 
that report.  The correspondence also advised the veteran 
that he could submit additional evidence not previously 
offered demonstrating that his hypertension was incurred in 
or aggravated by service and that it was "secondary to your 
service-connected disabilities."  In this letter, the RO 
additionally apprised the veteran of the type of evidence 
needed to substantiate his claim as well as its VCAA duties.           


July 2004 VA Examination
Pursuant to the Board's Remand directive, the veteran 
received a VA examination to ascertain whether his claimed 
hypertension was linked to service and whether the 
hypertension was secondary to any potential or actual 
service-connected disabilities.  The examiner reviewed the 
veteran's claims file and commented that it contained no 
pertinent information relating to the veteran's hypertension 
claim.  He acknowledged, however, that the veteran took 
medication to control his hypertension.  

After a physical examination of the veteran, the examiner 
diagnosed him with hypertension and determined that "it is 
very likely related to his type 2 diabetes and it should be 
regarded as a complication of that condition."  This 
clinician further expressed his opinion that the veteran's 
left foot pain or left foot disability did not have any 
influence on the veteran's blood pressure, although he 
acknowledged that in some instances if an individual 
experiences severe pain, his blood presume could rise during 
the course of the pain and subside thereafter.  
Notwithstanding this observation, the examiner reiterated 
that "this does not mean that the foot condition of [the 
veteran's] left foot has any bearing on the cause or 
maintenance of his blood pressure."  The examiner offered no 
opinion as to whether the veteran's hypertension was related 
on a secondary basis to his service connected chronic fungal 
infection and prostatitis, to include medications for same.

July 2006 Post-Remand Brief
In his July 2006 Post-Remand Brief, the veteran, through his 
accredited representative, correctly noted that the July 2004 
examiner did not offer an opinion as to whether it was at 
least as likely as not that the veteran's hypertension was 
caused or aggravated by his service-connected disabilities as 
directed by the Board.  The veteran thus maintains that the 
RO and AMC failed to comply with the Remand Order and further 
reasserts his position that "service connection for 
hypertension  may be allowed as secondary to chronic fungal 
infection and/or chronic prostatitis."  Post-Remand Brief at 
3.  



Discussion
Although the Board observes the 2004 VA examiner's opinion 
that the veteran's hypertension was "very likely related" 
to his non-service connected type 2 diabetes and "should be 
regarded as a complication of that condition," as well as 
his comment that the veteran's left foot disability did not 
have any influence on his hypertension, there is no 
indication that the examiner ever considered whether the 
veteran's service-connected chronic fungal infection and/or 
chronic prostatitis in any way caused or aggravated his 
hypertension.  It is well settled that the Board may not 
offer its own medical opinion where such is necessary to 
render a decision on a claim.  See Colvin v. Derwinski, 1 
Vet. App. 171, 172, 175 (1991), vacated on other grounds 
Hodge v. West, 155 F.3d 1354, 1364 (Fed. Cir. 1998).  This 
fact coupled with the fact that the RO failed to follow the 
Board's explicit directive of obtaining a medical opinion 
specifically addressing the relationship, if any, between the 
veteran's hypertension and his service-connected 
disabilities, including medication or other treatment for 
same, and that the veteran expressly advanced a secondary 
service connection claim of hypertension as due to his 
service-connected chronic fungal infection and/or chronic 
prostatitis, leads the Board to conclude that a Remand is 
warranted.  See 38 C.F.R. §§ 3.159(c)(4), 19.9 (2005).  

Accordingly, this case is again remanded for the following 
action:

1.  The AMC/RO must review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the 
Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 
3.159 (2005).  Notice consistent with 38 
U.S.C.A § 5103(a) and 38 C.F.R. § 
3.159(b)(1) with respect to the claims 
must:

(a) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim for the benefit sought; (b) 
inform the claimant about the 
information and evidence that VA will 
seek to provide; (c) inform the 
claimant about the information and 
evidence the claimant is expected to 
provide; and (d) request that the 
claimant provide any evidence in the 
claimant's possession that pertains to 
the claim.  

The AMC/RO should also provide the 
veteran with VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish ratings 
and effective dates for the benefit 
sought as outlined by the Court of 
Appeals for Veterans Claims in Dingess 
v. Nicholson, 19 Vet. App. 473, 484, 
486 (2006).  

2.  The RO should make arrangements with 
the VA medical facility to afford the 
veteran an appropriate VA examination for 
the purpose of determining the etiology 
or approximate onset date of his 
hypertension.  The RO should send the 
claims folder to the VA medical examiner 
for review of the relevant documents in 
the claims file, and the examiner should 
indicate in writing that he or she has 
done so.  

Following the review of the relevant 
medical evidence in the claims file, the 
clinical evaluation and any tests that 
are deemed necessary, the VA examiner is 
requested to offer an opinion as to 
whether it is at least as likely as not 
(a 50 percent or greater probability) 
that the veteran's currently diagnosed 
hypertension (a) began during or is 
linked to any incident of service, or (b) 
was caused or aggravated by the veteran's 
service-connected chronic fungal 
infection and/or chronic prostatitis, to 
include any medication or other treatment 
for same.  

The physician is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship or finding of aggravation; 
less likely weighs against the claim. 

As to the second question, the clinician 
is advised that aggravation is legally 
defined as a permanent increase beyond 
the natural progress of the disability or 
a worsening of the underlying condition 
versus a temporary flare-up of symptoms.  
The examiner is asked to provide a 
rationale for any opinion expressed.  If 
the examiner is unable to render any 
opinion without resort to speculation, he 
or she should so indicate.

3.  Then, after completion of any other 
notice or development indicated by the 
state of the record, with consideration 
of all evidence added to the record 
subsequent to the last SOC, the AMC/RO 
must readjudicate the veteran's claim for 
service connection for hypertension on 
direct incurrence, presumptive and 
secondary bases.  If the claim remains 
denied, the AMC/RO should issue an 
appropriate SSOC and provide the veteran 
with an opportunity to respond.  

After the exam has been conducted and relevant medical 
records obtained, the case should be returned to the Board, 
in accordance with appellate procedures.  The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369, 371 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


